Exhibit 10.32

 

Amendment

 

to the CVS Caremark Corporation Change in Control Agreement for

 

David Denton

 

This Amendment to the CVS Caremark Corporation Change in Control Agreement for
David Denton (the “Agreement”) is made and entered into as of December 31, 2012
between CVS Pharmacy, Inc. (the “Company”) and David Denton (the “Executive”).

 

WHEREAS, the Management, Planning and Development Committee of the Board of
Directors of CVS Caremark Corporation believes it is necessary and desirable to
make certain changes to the Agreement in connection with the benefits to be
provided to the Executive in the event of a pending or actual change in control
of the Company; and

 

WHEREAS, Section 13 of the Agreement allows for the amendment of the Agreement
pursuant to an agreement in writing signed by the Executive and an authorized
officer of the Company;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows, effective
as of the date of this Amendment:

 

1.                                      The definition of “Constructive
Termination Without Cause” in Section 1.g. of the Agreement shall be revised to
read as follows:

 

“Constructive Termination Without Cause” shall mean a termination of the
Executive’s employment at Executive’s initiative following the occurrence,
without the Executive’s written consent, of one or more of the following events
(except as a result of a prior termination):

 

i.                                          an assignment of any duties to
Executive that is materially inconsistent with Executive’s status as a member of
the senior management of CVS Caremark;

 

ii.                                       a material decrease in Executive’s
annual base salary or target annual incentive award opportunity;

 

iii.                                    the failure to secure the agreement of
any successor to CVS Caremark to fully assume the Company’s material obligations
under this Agreement; or

 

iv.                                   a relocation of Executive’s principal
place of employment more than 35 miles from Executive’s principal place of
employment before such relocation.

 

In all cases, no Constructive Termination Without Cause shall be deemed to have
occurred unless (a) the Executive provides written notice to the Company that an
event described in subsections i. through iv. has occurred, and such notice
identifies such event and is provided within 30 days of the initial occurrence
of such event, (b) a cure period of 45 days following the Company’s receipt of
such written notice expires and the Company has not cured the event within such
cure period and (c) the Executive actually terminates his employment within 30
days of the expiration of the cure period.

 

2.                                      Section 3.b., Excise Tax Gross-Up, of
the Agreement shall be deleted in its entirety and replaced with the following
new Section 3.b.:

 

1

--------------------------------------------------------------------------------


 

Change in Control Best Payments Determination.  In the event that the severance
payments and benefits described in Section 3.a. of this Agreement (the
“Severance Benefits”) and in any other plan, arrangement or agreement with the
Company or any affiliated company (together with the Severance Benefits, the
“Total Benefits”) are payable to Executive in connection with a Change in
Control and, if paid, could subject Executive to an excise tax under
Section 4999 of the Internal Revenue Code (the “Excise Tax”), then
notwithstanding any other provision of the Agreement, the Company shall reduce
the Severance Benefits (the “Benefit Reduction”) under this Agreement by the
amount necessary to result in the Executive not being subject to the Excise Tax,
if such reduction would result in the Executive’s “Net After-Tax Amount”
attributable to the Total Benefits being greater than it would be if no Benefit
Reduction was effected.  For this purpose “Net After-Tax Amount” shall mean the
net amount of Total Benefits that Executive is entitled to receive under this
Agreement and any other plan, arrangement or agreement with the Company or any
affiliated company after giving effect to all Federal, state and local taxes
which would be applicable to such payments, including, but not limited to, the
Excise Tax.  The determination of whether any such Benefit Reduction shall be
effected shall be made by a nationally recognized public accounting firm
selected by the Company (the “Accounting Firm”) prior to the occurrence of the
Change in Control and such determination shall be binding on both Executive and
the Company.  In the event it is determined that a Benefit Reduction is
required, such reduction of items described in Section 3.a. above shall be done
first by reducing cash severance determined in accordance with Section 3.a.ii.,
3.a.iii. and 3.a.iv.; to the extent a further Benefit Reduction is necessary,
then Severance Benefits will be reduced from the amounts determined in
accordance with Section 3.a.v. and 3.a.vi., all as determined by the Accounting
Firm.

 

3.                                      All other terms and conditions of the
Agreement shall remain unchanged and in effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

 

CVS Pharmacy, Inc.

 

 

 

 

 

By:

/s/ Lisa G. Bisaccia

 

 

Name:

Lisa G. Bisaccia

 

 

Title:

Senior Vice President and
Chief Human Resource Officer

 

 

 

 

 

 

 

Executive

 

 

 

 

 

/s/ David Denton

 

Name:

David Denton

 

Title:

Executive Vice President and
Chief Financial Officer

 

2

--------------------------------------------------------------------------------